Case 0:19-cv-60505-RS Document 248 Entered on FLSD Docket 04/19/2021 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 19-60505-CIV-SMITH

  BPI SPORTS, LLC,

         Plaintiff,

  v.

  THERMOLIFE INTERNATIONAL, LLC, et al.,

        Defendants.
  _______________________________________/

                                  ORDER CONTINUING TRIAL

         Pursuant to Administrative Order 2021-33 of the Southern District of Florida, which

  continued all jury trials scheduled to begin after March 30, 2020 until July 6, 2021, it is

         ORDERED that this case is continued until the two-week trial period set to begin August

  16, 2021. Calendar Call shall take place on August 10, 2021 at 9:00 a.m. All other deadlines

  remain unchanged.

         DONE AND ORDERED in Fort Lauderdale, Florida this 19th day of April, 2021.




  cc: Counsel of Record
